COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 EL PASO COUNTY COMMUNITY                      §              No. 08-15-00048-CV
 COLLEGE DISTRICT,
                                               §                Appeal from the
                      Appellant,
                                               §               327th District Court
 v.
                                               §            of El Paso County, Texas
 ERIKA B. GAMBOA,
                                               §             (TC# 2012DCV01634)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 21, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Albert Armendariz, Jr., the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 21, 2015.

       IT IS SO ORDERED this 22nd day of April, 2015.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.